19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 1 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 2 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 3 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 4 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 5 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 6 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 7 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 8 of 29
19-11711-scc   Doc 11   Filed 06/18/19    Entered 06/18/19 12:47:07   Main Document
                                         Pg 9 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 10 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 11 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 12 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 13 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 14 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 15 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 16 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 17 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 18 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 19 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 20 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 21 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 22 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 23 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 24 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 25 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 26 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 27 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 28 of 29
19-11711-scc   Doc 11   Filed 06/18/19 Entered 06/18/19 12:47:07   Main Document
                                      Pg 29 of 29
